Citation Nr: 1806721	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  08-02 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for a lumbar spine disability, to include lumbar disc disease and herniated nucleus pulposus, as secondary to residuals, shell fragment wound, left flank.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to January 13, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1963 to December 1967.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from June 2004 and February 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Board remanded the claim for further development in September 2011 and June 2013. The case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1. In a May 1997 Board decision, service connection for a lumbar spine disability was denied due to no evidence of a nexus between the Veteran's claimed disability and his service-connected disabilities or to service directly. The Veteran was notified of the decision, including his appeal rights. The Veteran did not appeal this decision, and the decision became final.

2. A March 2002 RO rating decision denied reopening the claim as the evidence did not provide a nexus to service or a service-connected disability.  

3. Evidence submitted subsequent to the March 2002 RO rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for a lumbar spine disability, to include lumbar disc disease and herniated nucleus pulposus.
4. The Veteran was not precluded from securing or following a substantially gainful occupation due to a service-connected disability or disabilities prior to January 13, 2016.


CONCLUSIONS OF LAW

1. The May 1997 Board decision that denied the claim of entitlement to service connection for a lumbar spine disability is final. 38 U.S.C. § 7104(b) (2012); 38 C.F.R. §§ 20.302, 20.1100 (2017). 

2. A March 2002 RO decision that denied reopening the claim of entitlement to service connection for a lumbar spine disability is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

3. The additional evidence received since the March 2002 RO rating decision is not new and material, and the claim of service connection for a lumbar spine disability is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4. The criteria for a TDIU rating prior to January 13, 2016 have not been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
III. New and Material Evidence

In November 2001, the Veteran submitted an application to reopen the claim of entitlement to service connection for a lumbar spine disability.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

The Veteran's claim of entitlement to service connection for a lumbar spine disability was previously denied in a July 1993 RO decision because there was no evidence of a nexus to service, as his service treatment records were silent to any back disability other than his wound of the left flank. The RO explained that although the Veteran stated that his current lumbar spine disability was due to him being predisposed because of his left flank disability, the evidence indicated that it had its inception due to a post-service fall in 1981. The Veteran was notified of the denial in a July 1993 notification letter, which included his appeal rights. The Veteran filed a timely appeal and requested a hearing for his claim. After his March 1994 hearing and a supplemental decision that continued to deny his claim, the Veteran's claim was certified to the Board. 

In a May 1997 decision, the Board denied service connection for lumbosacral disc disease on the basis that there was no nexus between the Veteran's current lumbar spine disability and his service-connected left flank wound. Of record at that time was an April 1994 medical opinion submitted by the Chief of Neurosurgery at the University of Pittsburgh wherein he concluded that no relationship could be found between these two conditions. The Veteran did not appeal the decision in a timely manner to the United States Court of Appeals for Veterans Claims. Thus, the May 1997 Board decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7104(b); see also 38 C.F.R. §§ 3.156(a), 20.1100.  

The Veteran submitted an application to reopen the claim in November 2001. It was denied in a March 2002 RO decision, as the RO found that there was still no evidence of a nexus between the current lumbar spine disability and the service-connected residuals, shell fragment wound, left flank. The Veteran was notified of this decision in a March 2002 letter, along with his appeal rights. He did not appeal this decision, and it became final. 

The Veteran again filed an application to reopen the claim in October 2003. The RO again denied the claim, and the Veteran timely appealed. In June 2013, the Board remanded this claim because it found that proper notice had not been provided to the Veteran as to why his claim was previously denied and the evidence needed to reopen the claim. The Board also remanded the claim (and other claims) so the Veteran could be given an opportunity for an RO hearing on this claim, which he had requested. A hearing was held in February 2016.  

Since the last final decision, the March 2002 rating decision, the evidence received includes additional lay statements, testimony at the Veteran's hearing and a new VA medical opinion in January 2016 which was a part of the Board's 2013 remand. 

The Board finds as fact that the evidence associated with the claims file since the March 2002 rating decision, which is the last final denial addressing this issue, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a lumbar spine disability and does not raise a reasonable possibility of substantiating the claim.

Specifically, in the Veteran's lay statements from January 2004, July 2004 and November 2015, he emphasizes that his symptoms with his lumbar spine disability and alleges a connection to his service-connected left flank disability. These statements are the same or similar to those statements he made to VA prior to the last RO decision. Thus, these assertions were known to VA adjudicators when the claim for service connection was denied in March 2002.

The same can be concluded for the information testified to at the Veteran's hearing in February 2016 in regard to his lumbar spine disability. The Veteran emphasized a claim that his lumbar spine disability was due to being predisposed to injury by his service-connected wound of the left flank. Again this was an allegation already known to the adjudicator.

Likewise, the January 2016 VA medical opinion provided no new evidence of a nexus opinion for the Veteran's current disability and his military service or service-connected disabilities. This examination provided an opinion reiterating the fact that the Veteran's lumbar spine disability was not caused by service or secondary to the Veteran's residuals, shell fragment wound, left flank. This opinion, although new, is not material, as it is cumulative and redundant of previous information in the record already stating that there was no nexus between the current disability and the Veteran's service-connected disabilities. 

Overall, the new lay and medical evidence does not raise a reasonable possibility of substantiating the claim because the new evidence does not show that the Veteran's current lumbar spine disability has a nexus to his military service.  Accordingly, the application to reopen the claim of entitlement to service connection for lumbar spine disability is denied.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

IV. TDIU prior to January 13, 2016

The Veteran was granted a 100 percent rating on January 13, 2016 so the issue at hand is entitlement to a TDIU rating prior to that date. 

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). A Veteran who does not meet the necessary schedular criteria may still be considered totally disabled and unemployable if they are unable to secure or follow a substantially gainful occupation due to service-connected disabilities. 38 C.F.R. §§ 4.16(b). If so, the Board is to submit the claim to the Director of Compensation services for extra-schedular consideration. Id. 

Prior to January 2015, the Veteran's disabilities did not meet the necessary schedular criteria for granting of TDIU. Although the Veteran has had a 40 percent disabling disability with his left flank shrapnel wound since 1976, the remainder of his service connected disabilities along with this disability did not equal a combined rating of 70 percent and therefore did not meet the necessary schedular criteria under 38 C.F.R. §§ 4.16(a). Thus, prior to this date, the Board will consider the Veteran's claim for a TDIU rating under 38 C.F.R. §§ 4.16(b).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of a TDIU rating.  The evidence weighed against the fact that the Veteran was unable to maintain substantial and gainful employment due to his service-connected disabilities during this time period. In fact, a November 2011 VA opinion states that due to the Veteran's collective limitations, sedentary jobs would be feasible for the Veteran. Although previously deemed inadequate by the Board, the Board finds this examiner's opinion probative in that it indicates that despite all of the Veteran's disabilities, both service-connected and non-service-connected disabilities, the Veteran could still work. The Board finds this information probative to the fact that he could be substantially and gainfully employed in a variety of positions. Sedentary work is not limited to those in an office setting. There are non-physical positions, such as security and retail work that can be done while sitting and do not require any particular skill or a higher educational level. The Board notes that the Veteran reports on both of his TDIU applications that he had completed high school and had held a small variety of jobs utilizing different skills giving him a wider array of job potentials. Therefore, although it may not be work that was the Veteran's preference, his service-connected disabilities did not preclude him from securing or following a substantially gainful occupation. 

Following the award of service connection for a heart disability at 30 percent disabling in January 2015, the Veteran now meets the necessary schedular criteria for a TDIU claim. However, even in meeting the necessary schedular percentage criteria, the Board still finds that prior to January 2016 the evidence weighs against the fact that the Veteran was incapable of obtaining and maintaining substantial gainful employment. In addition to the Veteran's 100 percent rating for posttraumatic stress disorder on January 13, 2016, there was another medical opinion also in January 2016 that indicated that the Veteran was unable to maintain substantial employment. However, the opinion stated that this was due to the Veteran's back pain with numbness in his feet, which was later confirmed to be due to the lumbar back disability, which, as established above, is not service connected. As granting TDIU is based on service-connected disabilities preventing substantial employment, TDIU cannot be granted based on this medical opinion. 

For all the above reasons, the preponderance of the evidence weighs against the Veteran not being able to maintain substantial employment due to service-connected disabilities and a TDIU rating prior to January 13, 2016, is not warranted.


ORDER

The application to reopen the claim for service connection for a lumbar spine disability, to include lumbar disc disease and herniated nucleus pulposus as secondary to residuals, shell fragment wound, left flank is denied.

Entitlement to a TDIU rating prior to January 13, 2016 is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


